Citation Nr: 1710540	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  06-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for memory impairment, to include as secondary to service-connected disability or an undiagnosed illness. 

2.  Entitlement to service connection for residuals of a head injury, to include as secondary to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to December 1989, from September 1990 to June 1991, and from February 2003 to October 2004, including in the Southwest Asia Theater of Operations.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, February 2012, May 2015 and December 2015, the Board remanded these claims to the RO for additional action.


FINDINGS OF FACT

1  The Veteran's memory deficits are related to service-connected disabilities.

2.  Other than those already service connected, the Veteran does not currently have any residuals of an in-service head injury.


CONCLUSIONS OF LAW

1.  Memory impairment is proximately due to or the result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 

2.  Residuals of a head injury, other than those already service connected, were not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Here, with regard to the claim for service connection for memory impairment, there is no need to discuss whether VA complied with the duties to notify and assist.  Because of the favorable disposition, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (2016); Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With regard to the claim for service connection for residuals of a head injury, the Veteran does not assert that VA failed to satisfy its duty to notify or there are any outstanding records that need to be obtained on his behalf.  In addition, since requesting and being provided VA examinations, he has not asserted that the examination reports are inadequate to decide this claim.  No further notification or assistance is necessary and the duties to assist and notify have been satisfied.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 



Analysis

The Veteran seeks service connection for memory impairment and other residuals of a head injury on either a direct basis, as related to active service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection can be granted as due to an undiagnosed illness presumed for certain chronic conditions resulting from an undiagnosed illness sustained during service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a), 3.317 (2016).  Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection can also be granted on a presumptive basis for a chronic disability that manifested within a presumptive period following separation from service.  Organic diseases of the nervous system are a presumptive disability with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2016).

Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004)). 

According to written statements the Veteran submitted in support of his appeal in September 2005, March 2006, December 2006, July 2007, February 2009, July 2011, September 2011, April 2012, December 2013, February 2015, September 2015, September 2016 and February 2017, he began experiencing impairment in memory, attention, and processing during active duty in 1990, while serving in the Persian Gulf.  He then sustained a head injury playing basketball in service in 2003, after which those symptoms worsened and he developed other cognitive difficulties representing residuals of the injury.  He claims that the difficulties include depression, somatization, stress, suspiciousness, emotional problems, deficits with speed, tasks and concentration, headaches, confusion, fatigue, weakness, muscle and joint pain, mood swings, night sweats, tinnitus, malaise, photophobia, phonophobia, reflux, sleeping difficulties, bowel problems, irritability and restlessness.  

Discussing his credibility, he acknowledges VA examiner's findings that certain test results should be interpreted with caution, the Veteran not having put forth maximum effort on examinations.  He argues that any interference with effort resulted from his cognitive dysfunction.  He states that he knows something happened to him while serving in the Gulf War and later falling on his head.  He references in-service evidence showing he sustained a traumatic brain injury (TBI) and indicates that the residuals of TBI continue to worsen.  

Memory Impairment

Reports of VA examinations conducted in March 2005, July 2009 and August 2010 and a report of VA neuropsychological testing conducted in June 2005 objectively confirm the Veteran's complaints of memory problems.  

Service personnel and treatment records show, as alleged, the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  They also show that, during service, he sustained a head injury.  In July 1990, two months prior to being activated for active duty, the Veteran was involved in a motor vehicle accident, after which he complained of headaches and neck pain.  In August 2003, while on active duty, he sustained a head injury during a basketball game.  Thereafter, he sought treatment for multiple complaints thought to be due to the latter injury.  In June 2004, a neuropsychologist diagnosed the Veteran with status post mild TBI.  

After being discharged in October 2004, during outpatient treatment in December 2004 and VA examinations conducted in February and March 2005, medical professionals confirmed a finding of status post mild TBI, noted some underlying cognitive impairment, and also diagnosed a concussion, a possible post-concussive syndrome, a cognitive disorder, not otherwise specified, chronic fatigue syndrome manifested by pain and headaches, and neck and back injuries.   

In November 2004, the Veteran filed a claim for VA compensation for residuals of TBI, including impairment in memory, attention, and mental processing.  Since then, the RO has established service connection for numerous disabilities, including headaches, post-traumatic stress disorder (PTSD), sleep apnea, neck and low back disabilities, and chronic fatigue syndrome, and he has been in receipt of a 100 percent rating for those disabilities, effective from the date he filed the claim.  

Since that date, multiple medical professionals have discussed and disagreed as to whether the Veteran has memory impairment.  They have also disagreed as to the etiology of any memory impairment.  The Board remanded the claim to the RO on multiple occasions to attempt to reconcile the conflicting opinions of record.  Unfortunately, reconciliation did not occur.  Considering the evidence collectively, the Board will resolve reasonable doubt in favor of the Veteran and find that a memory impairment is present and is shown to be related to service-connected disability.

In March 2005, during a VA PTSD examination, an examiner noted some memory impairment, as shown by difficulty with serial sevens, attributable to a cognitive disorder, not otherwise specified, secondary to head trauma.  During a March 2005 VA neurological examination, an examiner noted no such difficulties and indicated that the complaints might be due to somatization or depression, not confirmed subsequently on neuropsychological evaluation.  During a July 2009 VA examination, a VA examiner acknowledged an in-service mild TBI, based on the Veteran's reported history, noted a brief loss of consciousness, and indicated it was unlikely that such an injury would cause memory or cognitive problems.  The examiner explained that most cases of mild TBI improve very quickly and that the Veteran's depression, PTSD, and sleep apnea would all affect his memory and cognition.  The examiner concluded that if a TBI existed, it represents a very small feature of the memory and cognitive problems.  In August 2010, the same examiner reiterated that opinion and also added that the Veteran's reports of worsening symptoms were inconsistent with a head injury.  

During treatment visits dated during the course of this appeal, providers discussed the memory problems in the context of the Veteran's in-service head injury, service in the Persian Gulf, and his service-connected sleep, psychiatric and chronic fatigue disabilities.

The Board finds that the evidence of record shows that it is at least as likely as not that the Veteran has memory impairment, at least some part of which is in some way related to service, either to a service-connected disabilities such as sleep apnea, PTSD, or chronic fatigue syndrome, or to active duty, including the mild TBI sustained during active duty.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that memory impairment is proximately due to or the result of service-connected disability.  Therefore, service connection for memory impairment must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Residuals of a Head Injury

The Veteran claims he has other residuals of a head injury beyond those already service-connected, but he has not specifically identified them.  During the course of this appeal, he generally referred to the residuals as impairment in memory, now service-connected, impairment in attention and mental processing, considered part of a service-connected psychiatric disability, or a cognitive disorder.

Multiple medical professionals disagree as to whether the Veteran has a cognitive disorder, including any related to the in-service TBI.  Those who believe he does have a cognitive disorder describe the disorder as causing the memory impairment which is now service connected.  The remainder, including three medical professionals who most recently reviewed this claim in August 2014 and June 2016, believe he does not.  

The Veteran sought treatment for years for what he believes are residuals of in-service TBI and, during treatment visits, he identified quite a few claimed residuals.  However, the Board finds that all of those residuals are now contemplated in the ratings assigned the 19 disabilities for which the Veteran is service-connected and receiving compensation.  No medical professional has identified any other disorder representing a residual of the in-service TBI.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board cannot identify any residual of in-service head trauma for which service-connection has not already been established.  Therefore, the Board cannot identify any current disability.  Furthermore, while there are subjective complaints, the Board finds that the preponderance of the evidence is against the finding of any objective identified disability that could be due to an undiagnosed illness.  38 C.F.R. § 3.317 (2016).

As the Veteran does not currently have any residuals of an in-service head injury other than those that are already service connected, service connection must be denied.  The Board finds that the preponderance of the evidence is against a finding that any current residual of head injury that has not already been service-connected is present.  Therefore, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for memory impairment, secondary to service-connected disability, is granted.

Entitlement to service connection for residuals of a head injury, to include as due to an undiagnosed illness, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


